Citation Nr: 1201044	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-38 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for lumbosacral strain with sacrilization L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The appellant has a verified period of active duty for training (ACDUTRA) with the Army National Guard from August 14 to September 8, 1975.  It appears he served in the Army National Guard from March to November 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.  

In April 2011, the appellant presented testimony at a hearing conducted by the use of video conferencing equipment at the Muskogee RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the evidence of record reflects that the appellant was previously denied service connection for a back injury in a June 1976 rating decision.  Subsequently, the appellant appealed that decision and the Board denied the claim in a February 1977 decision.  The Board determined that the appellant's then present symptoms were attributable entirely to the congenital defect of the fifth lumbar vertebra and there was no objective evidence to suggest occurrence of a back injury during his service.  Thereafter, the appellant sought to reopen his claim in June 1986 and it was denied in July 1986 on the basis that the evidence he submitted was not new or material.  

In December 2008, the appellant sought to reopen his claim.  Although the appellant was provided with notice of the information and evidence necessary to reopen his claim in February 2009, the letter contained the incorrect date of the last final denial of his claim.  Accordingly, a remand is necessary to ensure proper notice.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In a February 2009 statement and also during his hearing, the appellant reported that he sought treatment for his claimed disability at the Oklahoma City VAMC from 1975 to 2000 and then again from November 2008 to the present, at the Shreveport VAMC from 2000 to 2005, and at the Fort Worth VAMC from 2005 to 2008.  The Board observes that VA records from VA facilities in Oklahoma City dated in December 1999 and from November 2008 to February 2009 and in Forth Worth dated in 2006 have been associated with the claims file.  However, it is not clear whether records dated from 1975 to 1999 from Oklahoma City or records from Shreveport were requested.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the records identified by the appellant should be requested on remand.  

The Board observes the appellant's contention that he injured his back during a fall while in service.  He testified that he woke up in a hospital in Fort Ord and was there for about a week.  

A review of the service treatment records does not reveal evidence that the appellant was hospitalized at Fort Ord after injuring his back in a fall.  Instead, the records reflect that the appellant was involved in an automobile accident on August 10, 1975, shortly before the beginning of his period of ACDUTRA on August 14, 1975.  It was noted that he suffered a back injury and that he had experienced pain ever since.  The impression was L-5 strain.

Although there is no evidence that the appellant injured his back during a fall while on ACDUTRA, it is unclear whether a request has been made for any clinical records from the hospital in Fort Ord.  The Board notes that it is often necessary to specifically request clinical records as they are not always included in a general request for service treatment records.  Because it is unclear whether this has been done, a remand is necessary for such a request.

Further, the Board notes that the appellant requested 60 days to submit a private medical opinion following his April 2011 hearing.  However, such opinion has not been associated with the claims file.  He will have another opportunity to submit an opinion on remand.  

Lastly, a review of the appellant's Virtual VA file reflects that he was denied Social Security Administration (SSA) benefits.  It is unclear for what disability the appellant sought SSA disability benefits.  However, because it is possible that he filed a claim based at least in part on his back disability, his SSA records should be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the appellant with a duty to notify and assist letter with regard to how to substantiate his claim for whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for lumbosacral strain with sacrilization L5.  The Board observes that the claim was last denied in a July 1986 rating decision.  The claim was denied because the evidence showed that a pre-existing back injury existed prior to service and there was no injury or aggravation of that existing injury during service.  The appellant should be informed of the date of the last denial of the claim and the reasons for the denial on remand.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Request clinical records from the hospital at Fort Ord from July to September 1975 pertaining to a back injury.

3.  Obtain VA treatment records from the Oklahoma City VAMC dated from 1975 to November 2008 and then from February 2009 to the present and from the Shreveport VAMC dated from 2000 to 2005.

4.  Obtain any SSA disability records, even if the claim was denied.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


